 1
 2                                                                          JS-6
                         UNITED STATES DISTRICT COURT
 3
                       CENTRAL DISTRICT OF CALIFORNIA
 4
 5
 6
                                                )
 7 HENDA MEJRI,                                 )
 8 Plaintiff,                                   )
                                                ) ORDER
 9 v.                                           )
10 LOWE’S HOME CENTERS, INC.                    )
   DOES 1-100, and each of them,                )
11 inclusive.                                   )
12                                              )
     Defendants.
13                                              )
                                                )
14
15         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
16
     the entire case is dismissed with prejudice. Each party shall bear their own costs
17
18   and expenses.
19
20
21   Dated: March 1, 2019
                                             Honorable Judge of the District Court
22
23
24
25
26
27
28



                                        Order to Dismiss - 1
